Title: To John Adams from Joseph Ward, 4 November 1775
From: Ward, Joseph
To: Adams, John


     
      Camp at Roxbury 4 Nov. 1775
      Sir
     
     I beg leave to recommend to your Notice Capt. Price, the Bearer of this, who has commanded one of the Companies of Riflemen in this Encampment; he has supported the Character of a good Officer and a worthy Gentleman; any Services which you may have opportunity to render him, will I apprehend, be serving our Country.
     
     We have received an account from Halifax, that great disturbances have lately happened in London, but it wants confirmation. A report is just brought into Camp, “That the Continental Congress have resolved to offer a free trade to all Nations, except the British, and never to have any future connection with Britain until she has repaired the injuries we have suffered by her tyranny.” If this news is not true, I hope it is a forerunner of such proceedings. The late infernal conduct of the Pirates at Falmouth, I apprehend is a full answer to all American Petitions, and in its consequences will, I conceive be the best answer we have received. We wait with solicitude to know the success of the Troops which are gone to reduce Quebec and St. Johns. The Army here is now healthy, and notwithstanding our progress is slow, I trust we shall sooner or later conquer the Enemies of Freedom. The Pirates and Rebels in Boston are very busily employed in fortifying themselves, and by late accounts from them, they are very much afraid we shall attack the Town. They however flatter themselves that our Army will be greatly lessened by the cold weather, want of necessaries, &c. It appears from good authority, that the Enemy are sickly, and much distressed for want of provisions, wood, &c. I hope we shall in the course of the Winter bring them to reason, or to ruin. No reinforcements have lately arrived, and it is said by Persons from Boston, that none are expected before next Spring. If no reinforcement should arrive this Fall, and we can secure what troops are now in America before Spring, I apprehend the Contest would be near to an end; and therefore I hope every nerve will be exerted to sweep the Continent and secure every Enemy before they can form a Spring Campaign.
     
      My constant wishes and prayers are for Wisdom, Prosperity Health and Happiness to the Continental Congress. I am Sir your Obedient and most Humble Servant,
      Joseph Ward
     
    